United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-7121                                                September Term, 2021
                                                                      1:19-cv-01929-TSC
                                                      Filed On: June 1, 2022
John Gregory Lambros,

              Appellant

       v.

Federative Republic of Brazil and State of Rio
De Janeiro of the Federative Republic of
Brazil,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


       BEFORE:       Katsas, Rao, and Walker, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and the motion to
appoint counsel and the opposition thereto, it is

        ORDERED that the motion to appoint counsel be denied. In civil cases,
appellants are not entitled to appointment of counsel when they have not demonstrated
sufficient likelihood of success on the merits. It is

        FURTHER ORDERED AND ADJUDGED that the district court’s May 6, 2021
order be affirmed. The district court correctly dismissed this action for lack of subject
matter jurisdiction because no exception to immunity under the Foreign Sovereign
Immunities Act applies. See 28 U.S.C. §§ 1604, 1605(a)(1), 1605(a)(2); Saudi Arabia
v. Nelson, 507 U.S. 349, 355 (1993); Argentine Republic v. Amerada Hess Shipping
Corp., 488 U.S. 428, 442-43 (1989). Moreover, appellant has not shown that the
district court committed any error in denying the motion to remand and vacating the
entry of default.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-7121                                                September Term, 2021

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam




                                          Page 2